Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-15-00595-CR

                                       David ARROYO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8109
                           Honorable Ray Olivarri, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

        We withdraw our opinion and judgment dated May 24, 2017. In accordance with this
court’s opinion of this date, the trial court’s judgments on Count Two, Count Four, and Count Six
are REVERSED, and a judgment of ACQUITTAL is RENDERED on each of those counts. The
trial court’s judgments on Count One, Count Three, and Count Five are AFFIRMED.

       SIGNED July 19, 2017.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice